Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US-20160265811-A1) in view of Shultz (US-6701874-B1).
	Regarding claim 22, Furmanek teaches a water heater comprising: 
a power source (Furmanek, fig. 3, power system 304; para. 002: “The power system 304 may include and/or receive power from any suitable alternating current (AC) or direct current (DC) power source, such as one or more batteries, thermoelectric generators, photovoltaic cells, AC utilities, and the like.”) that is non-rechargeable
a controller (Furmanek, figs. 3 and 4, controller 306) configured to receive power from the power source (Furmanek, para. 0032: “the power system 304 provides power to the controller 306”)
an energy storage system comprising a rechargeable power supply (Furmanek, fig. 5, pick capacitor 506)
a thermoelectric device (Furmanek, fig. 5, thermoelectric generator 402) configured to provide power to recharge (Furmanek, para. 0048: “The controller 306 selectively turns on/closes the pick charging switch 502 to couple the output of the thermoelectric generator 402 to the pick capacitor 506 via the resistor 504”) the rechargeable power supply (Furmanek, fig. 5, pick capacitor 506), wherein the thermoelectric device is configured to generate power in response to the pilot flame (Furmanek, para. 0040: “The thermoelectric generator 402 provides a direct current (DC) electrical output (voltage V1) in response to a flame on the pilot burner 41”), and wherein the thermoelectric device is configured to provide power to operate a second valve operator of the water heater when the thermoelectric device generates power (Furmanek para. 0047: “The controller selectively couples the voltage V1 from the thermoelectric generator 402 to the pick circuit 424 to charge a pick circuit capacitor (not shown) to, ideally, the voltage V1. […] When the pick capacitor is charged to a voltage greater than a picking threshold voltage, the controller 306 may pick open the main valve 312.” This implies that as the pick capacitor is charging up, which happens as the thermoelectric device is generating power, the main valve 312 may be opened once the voltage reaches the picking threshold voltage. The power generated will be applied to both the pick circuit capacitor and the main valve 312), and wherein the water heater is configured to prevent the energy storage system from providing sufficient power to operate the second valve operator (Furmanek, fig. 5, pick switch 422 sometimes prevents the main valve 312 from receiving power from the pick capacitor 506)
Furmanek does not teach 
an energy storage system comprising a rechargeable power supply and configured to provide power to a first valve operator of the water heater to cause a pilot flame 
Shultz teaches
an energy storage system comprising a rechargeable power supply (Shultz, fig. 3, capacitor 379; a common capacitor is used for both the pilot and main valves) and configured to provide power (Shultz, col. 5, lines 33-37: “valve control circuit 270 may comprise resistor 377 and capacitor 379, which may function, respectively, to limit current and provide a voltage well for picking the pilot valve 370 or main valve 374”) to a first valve operator (Shultz, fig. 3, pilot operator 370) of the water heater to cause a pilot flame 
The specific modification the examiner has in mind is using the rechargeable power supply (Furmanek, fig. 5, pick capacitor 506) to pick both the pilot and main valves of Furmanek. The circuitry of Furmanek can be modified in view of Shultz to change the pilot hold switch 418 to use electrical current from the pick circuit 424 (containing the capacitor) rather than only from the thermoelectric generator 402. A PHOSITA would also be motivated to maintain the advantage of Furmanek’s circuitry in that the pilot valve 314 is closed if the thermoelectric generator 402 indicates that the pilot flame is lost. The capacitor can be used to control the pilot burner when igniting the pilot burner. The control is modified so that the pilot valve is powered from the capacitor only during ignition. Furmanek does not teach away from this particular modification.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater of Furmanek as described in the previous paragraph in view of the teachings of Shultz (in the field of water heaters) to ignite the pilot burner (Based on Furmanek’s disclosure, it is not clear how Furmanek has an open pilot valve when igniting the pilot burner as described in para. 0021. Adding a capacitor would allow the pilot valve to be open such that ignition can occur).

Regarding claim 23, Furmanek, as modified, teaches the water heater of claim 22, 
wherein the water heater is configured to prevent the controller from receiving power from the rechargeable power supply (as can be seen in Furmanek, fig. 5, the pick capacitor 506 cannot power the controller 306 as the pick charging switch 502 does not allow current to flow that direction; also see Furmanek, para. 0048)

Allowable Subject Matter
Claims 1-21 are allowed, as indicated in the Notice of Allowance issued 03/21/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762